Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDMENT TO RECEIVABLES TRANSFER AGREEMENT

 

THIS THIRD AMENDMENT TO RECEIVABLES TRANSFER AGREEMENT (this “Amendment”) is
entered into as of April 23, 2013 by and among BUNGE SECURITIZATION B.V., a
private limited liability company organized under the laws of the Netherlands
(the “Seller”), BUNGE FINANCE B.V., a private limited liability company
organized under the laws of the Netherlands, as Master Servicer (the “Master
Servicer”), BUNGE LIMITED, a company formed under the laws of Bermuda, as
Performance Undertaking Provider (the “Performance Undertaking Provider”),
Coöperatieve Centrale Raiffeisen Boerenleenbank B.A., as administrative agent
(in such capacity, the “Administrative Agent”) and each of the Purchaser Agents
party hereto with respect to that certain Receivables Transfer Agreement, dated
as of June 1, 2011, by and between the Seller, the Master Servicer, the
Performance Undertaking Provider, Coöperatieve Centrale Raiffeisen
Boerenleenbank B.A., as administrative agent and the Conduit Purchasers,
Committed Purchasers and Purchaser Agents party thereto (as amended from time to
time, the “Agreement”).  Capitalized terms used and not otherwise defined herein
shall have the meanings attributed thereto, or incorporated by reference, in the
Agreement.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the German Originator would now like to sell Receivables of certain
(direct or indirect) Subsidiaries of Lidl Stiftung & Co. KG (“Lidl Obligors”)
under the German RPA.  In order to do so, the Seller, the Master Servicer and
the Performance Undertaking Provider would like the Administrative Agent and the
Purchaser Agents to consent, and subject to the terms hereof the Administrative
Agent and the Purchaser Agents are willing to consent, to certain amendments to
the Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

 

1.                                      Amendments; Limitations.

 

1.1.                            Amendments

 

At the request of the Seller, the Master Servicer and the Performance
Undertaking Provider, the Administrative Agent and the Purchaser Agents hereby
consent to and agree that:

 

(a)                                 the list of Excluded Obligors in Schedule 9
(Excluded Obligors) to the Agreement with respect to the German Originator shall
be amended by replacing the non-excluded customers currently listed on such
Schedule 9 with the non-excluded customers listed in Schedule 1 (Non-Excluded
Obligors) to this Amendment;

 

(b)                                 the following parenthetical shall be added
at the end of sub-paragraph (d) of the definition of “Eligible Receivable”:

 

1

--------------------------------------------------------------------------------


 

Third Amendment to Receivables Transfer Agreement

 

“(or, solely with respect to those entities listed in Schedule 2 (Approved
Obligors with non-standard payment terms) to the third amendment to this
Agreement dated April 23, 2013 and made between the Seller, the Master Servicer,
the Performance Undertaking Provider, the Administrative Agent and the Purchaser
Agents party thereto, within 86 days from the original billing date therefor);”;

 

(c)                                  sub-paragraph (d) of the definition of
“Concentration Amount” shall be deleted in its entirety and replaced with the
following:

 

“(d) the aggregate amount by which the Outstanding Balance of all the Portfolio
Receivables that qualify as Eligible Receivables and have original payment terms
greater than 30 days exceeds 20% of the Outstanding Balance of all the Portfolio
Receivables that qualify as Eligible Receivables at such time;”;

 

(d)                                 The following sub-paragraph (j) shall be
added to the definition of “Concentration Amount”:

 

“(j) the aggregate amount by which the aggregate Outstanding Balance of all the
Portfolio Receivables that qualify as Eligible Receivables owing by all (direct
or indirect) Subsidiaries of Lidl Stiftung & Co. KG exceeds 2% of the
Outstanding Balance of all the Portfolio Receivables that qualify as Eligible
Receivables at such time.”; and

 

(e)                                  Schedule 1 (Non-Excluded Obligors) and
Schedule 2 (Approved Obligors with non-standard payment terms) to this Amendment
may be amended from time to time by the addition or removal of any Lidl Obligor
at any date in the future by a notice in the form attached hereto as Schedule 3
(Form of notice for addition or removal of Lidl Obligors), signed by the Seller,
the Master Servicer and the Performance Undertaking Provider, and counter-signed
by the Administrative Agent and each of the Purchaser Agents.

 

1.2.                            General Limitations.  Notwithstanding anything
to the contrary herein or in the Transaction Documents, by executing this
Amendment, none of the Purchaser Agents is now consenting to, nor has any
Purchaser Agent agreed to consent in the future to, any additional exceptions to
the definitions of “Eligible Receivable” or “Excluded Obligor” or any other
provisions of any Transaction Document other than as expressly set forth in
Section 1.1 above.

 

1.3.                            No Waiver of Indemnification, Etc.  Without
limiting the generality of the foregoing and for the avoidance of doubt, no
Purchaser Agent is hereby waiving or releasing, nor have any of them agreed to
waive or release in the future, any right or claim to indemnification or
reimbursement by, or damages from any of the Seller, the Master Servicer or the
Performance Undertaking Provider under any Transaction Document, including
without limitation, for any liability, obligation, loss, damage, penalty,
judgment, settlement, cost, expense or disbursement resulting or arising
directly or indirectly from consents set forth in Section 1.1 above.

 

1.4.                            Acknowledgement.  The German Originator, in its
capacities as Seller under the German RPA and as a Sub-Servicer under the
Servicing Agreement hereby consents to and acknowledges the amendments to the
Agreement outlined in Section 1.1 above.

 

2.                                      Representations and Warranties.  Each of
the Seller, the Master Servicer and the Performance Undertaking Provider
represents and warrants to the other parties hereto that, after giving effect to
this Amendment, each of its representations and warranties set forth in the
Agreement, as such representations and warranties apply to such Person, is true
and correct in all

 

2

--------------------------------------------------------------------------------


 

material respects on and as of the date hereof as though made on and as of such
date except for representations and warranties stated to refer to a specific
earlier date, in which case such representations and warranties are true and
correct as of such earlier date.

 

3.                                      Condition Precedent.  This Amendment
shall become effective as of the date first above written upon receipt by the
Administrative Agent of counterparts of this Amendment duly executed by each of
the parties hereto.

 

4.                                      Miscellaneous.

 

4.1.                            Except as expressly amended hereby, the
Agreement shall remain unaltered and in full force and effect, and each of the
parties thereto hereby ratifies and confirms each of the Transaction Documents
to which it is a party.

 

4.2.                            GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK.

 

4.3.                            CONSENT TO JURISDICTION.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment.  Each party
hereto hereby irrevocably waives, to the fullest extent that it may legally do
so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.  Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at its address specified in the Agreement. 
Nothing in this Section 4.3 shall affect the right of any party to serve legal
process in any manner permitted by law.

 

4.4.                            CONSENT OF JURY TRIAL.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION

 

3

--------------------------------------------------------------------------------


 

HEREOF.  THIS CONSENT SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AMENDMENT.

 

4.5.                            This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Amendment.

 

4.6.                            To the fullest extent permitted by applicable
law, delivery of an executed counterpart hereof via facsimile or via electronic
mail of a .pdf copy hereof shall have the same force and effect as delivery of
an executed original hereof.

 

<Signature pages follow>

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NON-EXCLUDED OBLIGORS

 

Customer number

 

Company name

76003697

 

Lidl Italia S.R.L.

76003698

 

Lidl Supermercados, S.A.

76003699

 

Lidl Dienstleistung GmbH & Co. KG

76003700

 

Lidl Dienstleistung GmbH & Co. KG

76003701

 

Lidl & Cia

76003702

 

Lidl Hellas & Sia O.E.

76003703

 

Lidl Schweiz Dl GmbH

76003704

 

Lidl France S.N.C.

76003705

 

Lidl France S.N.C.

76003710

 

Kaufland Warenhandel GmbH & Co. KG 2757811

76003711

 

Kaufland Warenhandel GmbH & Co. KG 2757811

76003712

 

Kaufland Warenhandel GmbH & Co. KG 111944

76003965

 

Haas & Birtel GmbH & Co.

76003970

 

Rewe Zentralfinanz eG Zentrale 090061

76004317

 

Lidl Cyprus

76003825

 

MGE-Bereich Kaufhof

76003826

 

MDL Metro Group Logistics Warehousing GmbH & Co. KG

76003803

 

Rewe für Sie Eigengeschäft

76003804

 

Citti Warenhandelsgesellschaft mbH & Co. KG

76003805

 

Citti GV-Partner Grosshandel GmbH & Co. KG

 

Sch-1

--------------------------------------------------------------------------------


 

76003806

 

Jomo GV-Partner Grosshandel GmbH & Co. KG

76003807

 

Citti Märkte GmbH & Co. KG

76003808

 

Jomo-Citti GV-Partner Grosshandel GmbH & Co. KG

76003809

 

Ringel GV-Partner Grosshandel GmbH & Co. KG

76003811

 

Bartels - Langness Handelsges. mbH & Co. KG

76003812

 

Service Bund GmbH & Co. KG

76003813

 

BBB & R Handels GmbH

76003818

 

Tegut, Theo Gutberlet Stiftung & Co.

76003823

 

Metro MGE Einkauf GmbH & Co. KG

76003824

 

MGE-Bereich Metro C&C

76003831

 

Lupus Handelsgesellschaft mbH

76003832

 

Georg Josef Kaes

76003833

 

Rewe Zentral AG

76003834

 

Rewe Zentral AG Niederlassung West Gesamt

76003836

 

Kaufland Warenhandel GmbH + Co. KG

76003837

 

Kaufland Warenhandel GmbH & Co. KG

76003838

 

Kaufland Warenhandel GmbH & Co. KG

76003840

 

Ratio Handel GmbH & Co. KG

76003841

 

Kaiser-S Tengelmann AG

76003844

 

Aldi Einkauf GmbH & Co. OHG Nord

76003845

 

Aldi Einkauf GmbH & Co. OHG Süd

76003846

 

Rewe Zentral AG

76003847

 

Rewe KGaA Niederlassung Rosbach

76003848

 

Toom-Markt Zn. Der Rewe Gross- Flächengesellschaft mbH

 

Sch-2

--------------------------------------------------------------------------------


 

76003850

 

Bünting Handel und Beteiligungs GmbH & Co. KG

76003851

 

Rewe Zentrale AG Bereich Handelsmarken

76003855

 

Rewe Grossverbraucher Service Ndl. der Rewe Zentral AG

76003857

 

Lidl Dienstleistung GmbH & Co. KG

76003858

 

Lidl Dienstleistung GmbH & Co. KG

76003859

 

Kaufland Warenhandel GmbH & Co. KG

76003860

 

Kaiser-S Tengelmann AG Handelsmarken-Bereich

76003863

 

MDL Metro Group Logistics Warehousing GmbH & Co. KG

76003865

 

Wasgau Produktion & Handels AG

76003871

 

Coop eG

76003873

 

K+K Klaas & Kock B.V. & Co. KG

76003874

 

Kaiser’s Tengelmann GmbH

76003875

 

Kaiser’s Tengelmann GmbH Handelsmarken-Bereich

76003852

 

Lidl Dienstleistung GmbH & Co. KG

76005225

 

Lidl Dienstleistung GmbH & Co. KG

76003924

 

Rewe Zentralfinanz GmbH Zentrale 090031

76003926

 

Markant Handels & Service GmbH Inkasso 090036

76003927

 

Markant Handels & Service GmbH Inkasso 090037

76003928

 

Markant Handels & Service GmbH Inkasso 090038

76003929

 

Markant Handels & Service GmbH Inkasso 090039

76003930

 

Rewe Zentralfinanz GmbH Zentrale 090060

76003931

 

Rewe Zentralfinanz GmbH Zentrale 090062

76003932

 

Rewe Zentralfinanz GmbH Zentrale 090063

76003933

 

Aldi GmbH & Co. KG Nord

 

Sch-3

--------------------------------------------------------------------------------


 

76003934

 

Georg Roth GmbH & Co. KG Zentrale 090071

76003935

 

Metro MGR Gruppen Rechnungsabwicklung GmbH 090079

76003936

 

Metro MGR Gruppen Rechnungsabwicklung GmbH 090080

76003937

 

Metro MGR Gruppen Rechnungsabwicklung GmbH 090081

76003938

 

Metro MGR Gruppen Rechnungsabwicklung GmbH 090082

76003939

 

Metro MGR Gruppen Rechnungsabwicklung GmbH 090084

76003940

 

Metro MGR Gruppen Rechnungsabwicklung GmbH 090085

76003941

 

Rewe Zentralfinanz GmbH Zentrale 090092

76003944

 

Netto GmbH & Co. OHG Zentrale 090097

76003945

 

Zentrale Handelsges. ZHG Zentrale 090098

76000897

 

REWE DORTMUND GROSSHANDEL EG

76005005

 

Kaufland Warenhandel GmbH & Co. KG

76004179

 

Lidl Bulgaria Eood & KO. KD

76006281

 

ALDI EINKAUF GmbH & Co. OHG SUED

76009175

 

Lidl Austria GmbH

76012004

 

Lidl Magyarorszag

76011972

 

Lidl D.O.O.K.D.

76012074

 

Markant Oesterreich GmbH

 

Sch-4

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

APPROVED OBLIGORS WITH NON-STANDARD PAYMENT TERMS

 

Customer number

 

Company name

76003697

 

Lidl Italia S.R.L.

76003698

 

Lidl Supermercados, S.A.

76003699

 

Lidl Dienstleistung GmbH & Co. KG

76003700

 

Lidl Dienstleistung GmbH & Co. KG

76003701

 

Lidl & Cia

76003702

 

Lidl Hellas & Sia O.E.

76003703

 

Lidl Schweiz Dl GmbH

76003704

 

Lidl France S.N.C.

76003705

 

Lidl France S.N.C.

76003852

 

Lidl Dienstleistung GmbH & Co. KG

76003857

 

Lidl Dienstleistung GmbH & Co. KG

76003858

 

Lidl Dienstleistung GmbH & Co. KG

76004179

 

Lidl Bulgaria Eood & KO. KD

76004317

 

Lidl Cyprus

76005225

 

Lidl Dienstleistung GmbH & Co. KG

76009175

 

Lidl Austria GmbH

 

Sch-5

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

FORM OF NOTICE FOR ADDITION OR REMOVAL OF LIDL OBLIGORS

 

Bunge Securitization B.V.
P.O. Box 4794
4803 ET Breda
The Netherlands

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.
Croeselaan 18
3521 CB Utrecht
The Netherlands

 

Crédit Agricole Corporate & Investment Bank
9 quai du Président Paul Doumer
92920 Paris La Défense Cedex
France

 

HSBC Bank plc
8 Canada Square
London E14 5HQ

 

BNP Paribas, London Branch
10 Harewood Avenue
London NW1 6AA

 

[Date]

 

Dear [·]

 

Notice of Amendment: Schedules 1 (Non-Excluded Obligors) and 2 (Approved
Obligors with non-standard payment terms) to the third amendment to Receivables
Transfer Agreement

 

1.              We refer to the third amendment, entered into as of April 23,
2013 by and among Bunge Securitization B.V., (the “Seller”), Bunge Finance B.V.,
(the “Master Servicer”), Bunge Limited (the “Performance Undertaking Provider”),
Coöperatieve Centrale Raiffeisen Boerenleenbank B.A., as administrative agent
and a purchaser agent (the “Administrative Agent” and a “Purchaser Agent”
respectively) and Crédit Agricole Corporate & Investment Bank,  BNP Paribas,
London Branch and HSBC Bank plc (each, a “Purchaser Agent”) with respect to that
certain receivables transfer agreement, dated as of June 1, 2011, by and
between, amongst others, the Seller, the Master Servicer, the

 

Sch-6

--------------------------------------------------------------------------------


 

Performance Undertaking Provider, the Administrative Agent and the Purchaser
Agents (as amended from time to time, the “Third Amendment”).  Capitalized terms
used and not otherwise defined herein shall have the meanings attributed
thereto, or incorporated by reference, in the Third Amendment.

 

2.              By this notice (this “Notice”), the Seller, the Master Servicer
and the Performance Undertaking Provider request your consent to the following
amendments to Schedule 1 (Non-Excluded Obligors) and Schedule 2 (Approved
Obligors with non-standard payment terms) to the Third Amendment:

 

a.              that the non-excluded obligors currently listed in Schedule 1
(Non-Excluded Obligors) (including any amendment to that list effected by any
previous notice (substantially in the form of this Notice) signed by all the
parties hereto) to the Third Amendment be replaced with the non-excluded
customers listed in Annex 1 (Revised List of Non-Excluded Obligors) to this
Notice; and

 

b.              that the entities currently listed in Schedule 2 (Approved
Obligors with non-standard payment terms) (including any amendment to that list
effected by any previous notice (substantially in the form of this Notice)
signed by all the parties hereto) be replaced with the entities listed in Annex
2 (Revised List of Obligors with non-standard payment terms) to this Notice.

 

3.              The German Originator, in its capacities as Seller under the
German RPA and as a Sub-Servicer under the Servicing Agreement hereby consents
to and acknowledges the amendments to the Third Amendment outlined in paragraph
2 of this Notice.

 

4.              By acknowledging and agreeing to this Notice by countersigning
in the space provided below, the Administrative Agent and each Purchaser Agent
consents to and acknowledges the amendments to the Third Amendment outlined in
paragraph 2 of this Notice.

 

Sch-7

--------------------------------------------------------------------------------


 

5.              The amendments to the Third Amendment outlined in paragraph 2 of
this Notice shall take effect when the Administrative Agent confirms to the
Seller that it has received all the signature pages of this Notice countersigned
by each Purchaser Agent.  In all other respects, the provisions contained in the
Third Amendment shall remain unchanged and in full force and effect.

 

 

Yours sincerely,

 

BUNGE SECURITIZATION B.V.

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BUNGE FINANCE B.V.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BUNGE LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Sch-8

--------------------------------------------------------------------------------


 

 

CONSENTED TO AND ACKNOWLEDGED:

 

 

 

 

WALTER RAU LEBENSMITTELWERKE GMBH, as German Originator and a Sub-Servicer

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CONSENTED TO AND AGREED:

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent
and Purchaser Agent

 

 

 

 

 

 

By:

 

 

 

Name:

Eugene van Esveld

 

 

Title:

Director

 

 

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Purchaser Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Sch-9

--------------------------------------------------------------------------------


 

 

HSBC BANK PLC, as Purchaser Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

BNP PARIBAS, LONDON BRANCH, as Purchaser Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Sch-10

--------------------------------------------------------------------------------


 

ANNEX 1

 

REVISED LIST OF NON-EXCLUDED OBLIGORS

 

[TO BE PROVIDED]

 

Sch-11

--------------------------------------------------------------------------------


 

ANNEX 2

 

REVISED LIST OF APPROVED OBLIGORS WITH NON-STANDARD PAYMENT TERMS

 

[TO BE PROVIDED]

 

Sch-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

 

BUNGE SECURITIZATION B.V.

 

 

 

 

 

 

 

By:

/s/ L.F.S. Bagchus

 

 

Name: L.F.S. Bagchus

 

 

Title:   Proxy holder

 

 

 

 

 

 

 

By:

/s/ B.M. van Beneden

 

 

Name: B.M. van Beneden

 

 

Title:   Proxy holder

 

 

 

 

 

 

 

BUNGE FINANCE B.V.

 

 

 

 

 

 

 

By:

/s/ J.J. Kloet

 

 

Name: J.J. Kloet

 

 

Title:   Director

 

 

 

 

 

 

 

By:

/s/ A.J. de Lange

 

 

Name: A.J. de Lange

 

 

Title:   Director

 

 

 

 

 

 

 

BUNGE LIMITED

 

 

 

 

 

 

 

By:

/s/ Carla Heiss

 

 

Name: Carla Heiss

 

 

Title:   Assistant General Counsel and Assistant Secretary

 

 

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

 

Name: Premchand Kanneganti

 

 

Title:   Treasurer

 

[Signature to Third Amendment to Receivables Transfer Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

CONSENTED TO AND AGREED:

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent
and Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Marco Roddenhof

 

 

Name: Marco Roddenhof

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Bjorn Alink

 

 

Name: Bjorn Alink

 

 

Title:   Managing Director

 

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ C. Boband

 

 

Name: C. Boband

 

 

Title:   Executive Director

 

 

 

 

 

 

 

By:

/s/ F. Mazet

 

 

Name: Frederic Mazet

 

 

Title:   Executive Director

 

 

 

 

 

 

 

HSBC BANK PLC, as Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Nigel Batley

 

 

Name: Nigel Batley

 

 

Title:   Managing Director

 

 

 

 

 

 

 

BNP PARIBAS, LONDON BRANCH, as Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Baptiste Ranjard

 

 

Name: Baptiste Ranjard

 

 

Title:   Attorney

 

[Signature to Third Amendment to Receivables Transfer Agreement]

 

S-2

--------------------------------------------------------------------------------


 

 

 

Third Amendment to Receivables Transfer Agreement

 

 

 

 

 

CONSENTED TO AND ACKNOWLEDGED:

 

 

 

 

WALTER RAU LEBENSMITTELWERKE GMBH, as German Originator and a Sub-Servicer

 

 

 

 

 

 

 

By:

/s/ Manfred Hübschmann

 

 

Name: Manfred Hübschmann

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Thomas Hussweiler

 

 

Name: Thomas Hussweiler

 

 

Title:   Managing Director

 

S-3

--------------------------------------------------------------------------------